DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Allowable Subject Matter

Claims 1-6, 8-12, 14, 19, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:



Regarding claim 19, the prior art fails to anticipate or render obvious the claimed invention including “…a channel region vertically between the source region and the drain region; a gate electrode in a vertical gate trench; and a gate dielectric lying laterally between the channel region and a sidewall of the gate electrode, wherein the channel region extends vertically along the gate dielectric, wherein the gate electrode comprises: a silicon gate region made of a conductive silicon gate material; and a metal inlay region made of a metal material, wherein the silicon gate region forms at least a section of the sidewall of the gate electrode, wherein the metal inlay region extends up 

Regarding claim 20, the prior art fails to anticipate or render obvious the claimed invention including “…a channel region vertically between the source region and the drain region; a gate electrode in a vertical gate trench; and a gate dielectric lying laterally between the channel region and a sidewall of the gate electrode, wherein the channel region extends vertically along the gate dielectric, wherein the gate electrode comprises: a silicon gate region made of a conductive silicon gate material; and a metal inlay region made of a metal material, wherein the silicon gate region forms at least a section of the sidewall of the gate electrode, wherein the metal inlay region extends up from a lower end of the gate electrode, and wherein the metal inlay region comprises a silicide layer which is arranged adjacent to the silicon gate region, so that the metal inlay region is electrically connected to the silicon gate region via the silicide layer…” in combination with the remaining limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899